Citation Nr: 0521182	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-08 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  In June 2005, the veteran testified at a Board 
hearing in Washington, D.C.


FINDING OF FACT

The veteran's mechanical low back pain with degenerative disc 
disease, L4-S1, is manifested by no more than moderate 
limitation of motion with functional loss; it is not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or by ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected mechanical low back pain with degenerative 
disc disease, L4-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (pre September 26, 2003) 
and Diagnostic Codes 5237, 5243 (effective September 26, 
2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided VA notice and duty to assist 
requirements in August 2001, which was prior to the December 
2002 rating decision on appeal.  Therefore, the requirements 
set out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In a January 2004 letter as well as the April 
2003 statement of the case, and August 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The RO also specifically advised the appellant to 
submit medical records of treatment and informed the 
appellant in the January 2004 letter that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.       

The Board also notes that the January 2004 letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA medical 
center treatment records.  The appellant has not indicated 
nor is there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran's representative stated in writing in June 
2005 that the evidence the veteran submitted at the June 2005 
Board hearing was complete and that there were no additional 
records to submit at that time.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

In a June 1997 rating decision, the RO granted the veteran's 
claim for service connection for a low back disability and 
assigned a 20 percent rating, effective in October 1996.

In October 2000, the veteran was seen at Moncrief Army 
Hospital for back complaints.  The record reflects the 
veteran's complaint of low back pain of three to four days 
duration.  He denied a history of trauma or injury, and 
reported that he may have aggravated his back while lifting a 
200-pound desk.  He complained of increased pain when going 
from a sitting to standing position.  An impression was given 
of back pain and chronic muscle strain or spasm.  Flexeril 
and Motrin were prescribed, as well as heat and stretching.

A June 2001 treatment record from Moncrief Army Hospital 
reflects the veteran's report of a two to three day history 
of low back pain with no specific trauma.  He also reported 
pain in the lower left leg.  Findings included decreased 
flexion and negative straight leg raising.  The veteran was 
assessed as having low back pain.  

Chiropractic physician records include the veteran's July 
2001 report that his low back started to get stiff two days 
earlier after doing some work.  He denied radiating pain and 
was assessed as having "MLBP" L5, S1, secondary to 
degenerative changes.

In August 2001, the veteran filed a claim for an increased 
rating for his back disability.  

A September 2001 medical report for a chiropractic clinic, 
United States Army Medical Department Activity, shows that 
the veteran had been first seen in March 1997 for low back 
pain, as well as intermittent left leg pain.  He had a noted 
15-year history with recurrences approximately every six 
months.  It was also noted that he had upper back pain due to 
a motor vehicle accident two years earlier.  Spine x-rays in 
March 1997 revealed mild scoliosis of the lumbar spine and 
L5-S1 degenerative disc disease.  Examination revealed 
limited flexion and extension with pain.  Lower extremity 
motor strength was 5/5 bilaterally.  Palpation revealed 
bilateral tenderness at the L4-S1 levels.  Mild paravertebral 
muscle spasm was also noted.  The veteran had been diagnosed 
as having chronic lumbar joint dysfunction secondary to L5-S1 
degenerative disc disease and lumbar scoliosis and chronic 
dorsal strain.  

VA outpatient records in 2002 include a physical therapy 
consultation report dated in July 2002.  At that time the 
veteran had a noted history of centralized lumbar pain and he 
reported radicular type symptoms into the lower extremities 
with pain and tingling of two weeks duration.  There were no 
radicular symptoms on examination.  The veteran reportedly 
performed custodial work and was not out of work because of 
his back.  His work included having to move tables, mop 
floors, and conduct lifting activities.  X-rays were negative 
except for a partial transitionalization of L5.  The veteran 
reported no pain post physical therapy treatment.  He noted 
that he had had no radicular symptoms for two months.  

A physical therapy report in September 2002 shows that the 
veteran was very compliant with instruction and was 
maintaining an active lifestyle, but continued to suffer from 
a low back disorder.  An orthopedic consultation was 
recommended in order to assist the veteran in better 
identifying the etiology of his problem as well as other 
possible medical interventions.  

In October 2002, VA evaluated the veteran for complaints of 
low back pain.  The veteran said he worked as a janitor, was 
active, and wanted to remain active in his job.  He said he 
was using an industrial back support at work most of the 
time.  He described the pain as 5 to 6 on a scale of 10 for 
intensity.  He reported that the pain radiated to the left 
leg at times and was worse when going from a sitting position 
to standing.  Superficial heat relieved the pain.  Findings 
revealed that the veteran was an independent ambulator 
without devices with mild guarding on sit to stand and 
decreased lumbar flexion due to discomfort.  Reflexes and 
sensory findings were normal.  The veteran was assessed as 
having left "SI" instability.  Lumbar spine x-rays revealed 
four lumbar vertebrae and mild degenerative disc disease at 
L4-S1.

During a VA orthopedic examination in November 2002, the 
veteran reported that the pain in his back had increased over 
the past two years.  He said that he performed custodial work 
and had been involved in therapy for the past two months.  He 
described a dull, sometimes sharp pain in his low back.  He 
estimated his sitting tolerance to be greater than two hours.  
He had no bowel or bladder dysfunction and said his pain was 
70 percent in his back and 30 percent in his buttocks.  He 
also said that lying flat decreased the pain, as well as heat 
and massage.  The veteran remarked that lifting at work 
seemed to exacerbate the pain, and chiropractic treatment 
provided some relief.  On examination the veteran 
demonstrated 90 degrees forward flexion, 30 degrees 
extension, and 30 degrees lateral side bending to each side.  
Deep tendon reflexes were 2+ and symmetric.  Straight leg 
test was negative in the seated and supine position 
bilaterally.  The veteran had no parethesias.  He was 
assessed as having mechanical low back pain without 
radiculopathy.  Lumbar spine x-rays revealed an apparent 
transitional vertebra at L5.  Disc spaces were well preserved 
with satisfactory alignment.  

During a VA follow-up visit for a variety of health concerns 
in December 2003, the veteran reported experiencing a 
recurrence of low back pain that radiated down his right leg.  
He said he was not currently on medication and had had 
physical therapy and a TENS unit.  Findings included tender 
right lumbar paraspinous muscles.  The veteran was assessed 
as having degenerative disc disease/sacroilitis.  He was 
prescribed voltaren and flexeril.  

VA x-rays of the lumbar spine performed in March 2004 
revealed a normal study except for four lumbar type 
vertebrae, with L5 being a transitional vertebra.

A magnetic resonance imaging report of the lumbar spine dated 
in May 2004 revealed a small broad-based right paracentral 
disc protrusion at L5-S1 superimposed on an asymmetric disc 
bulge to the right with bilateral facet arthropathy.  This 
caused very mild right neural foraminal stenosis.

Records from a medical facility in May 2005 include the 
veteran's history of recurrent low back pain.  They note that 
he had a recent occurrence of pain that began two weeks 
earlier with some radiation to the right leg.  There were 
muscle spasms on examination with abnormal decreased flexion.  
Lumbosacral spine pain was elicited by motion.  There was no 
lumbosacral step deformity.  Flexion and extension in 
standing maneuver elicited pain during movement.  There was 
no tenderness on palpation of the thoracolumbar spine.  
Straight leg test was negative on right side, but could 
create some leg pain to the knee with lifting of the leg 
beyond 45 degrees.  The veteran's posture was normal, and he 
had a normal gait and stance.  He was assessed as having 
sciatica and lumbar back strain.  He did not want increased 
medication, but requested physical therapy.  

Additional findings in May 2005 included tenderness on 
palpation of the right paraspinal region, and no muscle spasm 
of the lower back in the right paraspinal region.  The 
veteran was assessed as having lumbago and was awaiting a 
physical therapy consult.

During a Board hearing in June 2005, the veteran testified 
that he had reported to an emergency room in May 2005 because 
of back pain and had been given three injections of muscle 
relaxers.  He said he worked as a maintenance supervisor at 
an apartment complex and sometimes assisted the guys in 
performing manual labor.  He said he used a back support at 
work.  He reported receiving medical treatment at a VA 
facility every two to three months, and at Fort Jackson in an 
emergency.  He underwent physical therapy when needed.  The 
veteran's spouse testified that there were times that the 
veteran could not get out of bed without help and that this 
occurred maybe twice a month.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Code 5293; 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
August 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Note (1):  For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Under the amended version of the rating criteria, lumbosacral 
or cervical strain is Code 5237.  Intervertebral disc 
syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The general 
formula is as follows:

10 percent -- forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 45 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides for a 10 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Looking to the old version of the rating schedule first, the 
Board finds that the medical evidence does not support a 
higher than 20 percent rating if the veteran were to be 
evaluated under the old Diagnostic Code 5292 for limitation 
of motion of the lumbosacral spine.  While there is some 
evidence, including recent findings in May 2005, showing 
decreased range of motion on flexion and painful motion with 
flexion and extension, the evidence does not show that these 
findings rise to the level of severe limitation of motion.  
For one thing, while a May 2005 treatment record indeed notes 
that the veteran had abnormal decreased forward flexion and 
that lumbosacral spine pain was elicited with pain, another 
treatment record in May 2005 shows normal lumbosacral spine 
motion.  Moreover, specific range of motion findings in 
November 2002 of 90 degrees forward flexion, 30 degrees 
extension, and 30 degrees lateral side bending bilaterally, 
reveal no more than slight limitation of motion.  In short, 
these findings simply do not rise to the level of severe 
limitation of motion, even after considering a higher rating 
due functional loss such as pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Duluca, supra.  

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under the old Code 5295 
for lumbosacral strain.  In this regard, the evidence does 
not demonstrate objective medical findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  Specifically, findings in May 2005 
revealed no lumbosacral spinal step deformity, an upright 
posture, and a normal gait.  While various treatment records 
show muscle spasms, this symptom is most consistent with a 20 
percent rating under Code 5295.

Turning to the new criteria, a higher than 20 percent rating, 
to 40 percent, is not warranted under the revised Code 5237 
because the veteran has not demonstrated forward flexion of 
the thoracolumbar spine to 30 degrees or less.  As noted 
above, the veteran demonstrated flexion to 90 degrees in 
November 2002.  Also, since this rating is warranted for 
symptoms with or without pain, the veteran's complaints of 
pain are already contemplated in the 20 percent rating.  

Although the veteran has reported that he experiences low 
back pain with radiation down both legs on occasion, he 
demonstrated normal neurologic and sensory findings during 
the November 2002 VA examination as well as during 
evaluations at a medical care clinic in May 2005.  Moreover, 
there are no complaints or medical findings of incapacitating 
episodes on record.  The testimony from the veteran and his 
wife that he needs assistance getting out of bed 
approximately twice a month due to his back does not meet 
VA's definition of incapacitating episode.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (pre Aug. 22, 2002), 5243 
(effective August 27, 2003), Note 1.  In other words, there 
are no records showing that a physician has prescribed 
bedrest to the veteran due to incapacitating episodes of 
intervertebral disc syndrome.  Consequently, evaluating the 
veteran's back disability under the new and old criteria for 
intervertebral disk syndrome would not warrant a higher than 
20 percent rating.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5293 (2002), 5243 (2004).

The only other schedular criteria for consideration of a 
higher than 20 percent rating under either the new or old 
criteria would be for ankylosis of the spine (Code 5286 (pre 
September 26, 2003); Code 5237 (effective September 26, 
2003)).  However, in the absence of evidence of ankylosis, 
consideration of these Codes is not warranted. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for mechanical low back pain 
associated with degenerative disc disease have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002).

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's back disability as this disability is not shown to 
be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  In sum, there is no 
evidence that this impairment results in marked interference 
with the veteran's employment as a maintenance supervisor, or 
frequent periods of hospitalization, or that otherwise 
renders impractical the application of the regular schedular 
standards.  Consequently, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected mechanical low back pain associated with 
degenerative disc disease, L4-S1, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


